ORDER
Considering the Petition for Abatement of Disability Inactive Status or Reinstatement filed by Johnny S. Anzalone;
IT IS HEREBY ORDERED that the petition is transferred to the disciplinary board for assignment to a hearing committee for a evidentiary hearing on the issue of whether petitioner has met his burden of proving he is entitled to be reinstated from disability inactive status under the provisions of Supreme Court Rule XIX, § 24(E).
IT IS FURTHER ORDERED that the assigned hearing committee shall receive and consider evidence on any of the matters listed in this court’s previous order of May 30, 1997 (in proceeding number 97-OB-1345), as well as any other relevant issues raised by petitioner or the Office of Disciplinary Counsel.
KNOLL, J., not on panel. Supreme Court Rule IV, Part 2, § 3.
/s/ Harry T. Lemmon Justice, Supreme Court of Louisiana